                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA and the                     )
 STATE OF TENNESSEE ex rel. JEFFREY                   )
 H. LIEBMAN and DAVID M. STERN, M.D.                  )
                                                      )
 Relators,                                            )
                                                      )
 v.                                                   )        Case No. 3:17-CV-00902
                                                      )
 METHODIST LE BONHEUR                                 )        District Judge William L.
 HEALTHCARE, METHODIST                                )        Campbell, Jr.
 HEALTHCARE-MEMPHIS HOSPITALS,                        )
                                                      )        Magistrate Judge Barbara D.
 THE WEST CLINIC, PLLC d/b/a WEST                     )        Holmes
 CANCER CENTER, WEST PARTNERS,                        )
 LLC, LEE SCHWARTZBERG, M.D.,                         )
 ERICH MOUNCE, CHRIS MCLEAN,                          )
 GARY SHORB, AND JOHN DOES 1-100,                     )
                                                      )
 Defendants.                                          )

                      JOINT CASE RESOLUTION STATUS REPORT

       Pursuant to the Court’s Case Management Order #2 entered on May 7, 2020 (Dkt. No.

102), Relators Jeffrey H. Liebman and David M. Stern, M.D. (“Relators”) and Defendants

Methodist Le Bonheur Healthcare, Methodist Healthcare-Memphis Hospitals, Gary Shorb, Chris

McLean (“Methodist Defendants”), The West Clinic, PLLC d/b/a West Cancer Center, West

Partners, LLC, Lee Schwartzberg, M.D., and Erich Mounce (“West Defendants”) (collectively,

the “Parties”), hereby file this Joint Case Resolution Status Report and state as follows:

       Relators and Methodist Defendants have exchanged written discovery requests and are in

the process of completing responsive document productions. Both have also issued third-party

subpoenas for the production of documents and are awaiting responses. Relators and Methodist

Defendants are continuing to engage in discovery and have discussed generally the potential for

resolving this matter. However, counsel for Relators and Methodist Defendants believe that




   Case 3:17-cv-00902 Document 116 Filed 09/30/20 Page 1 of 5 PageID #: 1401
additional discovery is required in order to engage in substantive and meaningful settlement

discussions that could resolve the claims at issue. Relators and Methodist Defendants anticipate

engaging in good faith settlement discussions as the matter progresses.

       The Relators and the West Defendants have engaged in productive settlement discussions

and those discussions are ongoing. Certain potential settlement terms are subject to approval by

the United States and State of Tennessee under the federal and state False Claims Acts and

discussions with these government entities are ongoing. Relators and the West Defendants

anticipate making a full report to the Court by October 30, 2020.

       DATED: September 30, 2020



                                             Respectfully submitted,

                                             /s/ Brian D. Roark______
                                             Brian D. Roark
                                             J. Taylor Chenery
                                             Taylor M. Sample
                                             Hannah E. Webber
                                             Bass, Berry & Sims PLC
                                             150 Third Avenue South, Suite 2800
                                             Nashville, TN 37201
                                             Telephone (615) 742-6200
                                             Facsimile (615) 742-6293
                                             broark@bassberry.com
                                             tchenery@bassberry.com
                                             taylor.sample@bassberry.com
                                             hannah.webber@bassberry.com

                                             Attorneys for Defendants Methodist Le
                                             Bonheur Healthcare, Methodist Healthcare-
                                             Memphis Hospitals, Chris McLean, and
                                             Gary Shorb


                                             /s/ John-David Thomas_____
                                             John-David Thomas
                                             Andrew F. Solinger

                                                2

  Case 3:17-cv-00902 Document 116 Filed 09/30/20 Page 2 of 5 PageID #: 1402
                                 Waller, Lansden, Dortch & Davis, LLP
                                 Nashville City Center
                                 511 Union Street, Suite 2700
                                 Nashville, TN 37219
                                 (615) 850-8682
                                 jd.thomas@wallerlaw.com
                                 andrew.solinger@wallerlaw.com

                                 Attorneys for Defendants The West Clinic, PLLC,
                                 West Partners, LLC, Lee Schwartzberg, M.D., and
                                 Erich Mounce


                                 /s/ Jerry E. Martin____
                                 David Rivera
                                 Jerry E. Martin
                                 Seth Marcus Hyatt
                                 Barrett Johnston Martin & Garrison, LLC
                                 Philips Plaza
                                 414 Union Street, Suite 900
                                 Nashville, TN 37219
                                 (615) 244-2202
                                 drivera@barrettjohnston.com
                                 jmartin@barrettjohnston.com
                                 shyatt@barrettjohnston.com

                                 Attorneys for Relators Jeffrey H. Liebman and
                                 David M. Stern, M.D.

                                 Bryan A. Vroon
                                 (Admitted pro hac vice)
                                 Law Offices of Bryan A. Vroon, LLC
                                 Atlanta, GA 30327
                                 (404) 441-9806
                                 bryanvroon@gmail.com

                                 Attorney for Relators Jeffrey H. Liebman and
                                 David M. Stern, M.D.

                                 Edward D. Robertson , Jr.
                                 (Admitted pro hac vice)
                                 Bartimus Frickleton Robertson Rader PC
                                 109 B East High Street
                                 Jefferson City, MO 65101
                                 (573) 659-4454
                                 crobertson@bflawfirm.com

                                    3

Case 3:17-cv-00902 Document 116 Filed 09/30/20 Page 3 of 5 PageID #: 1403
                                 Attorney for Relators Jeffrey H. Liebman and
                                 David M. Stern, M.D.




                                    4

Case 3:17-cv-00902 Document 116 Filed 09/30/20 Page 4 of 5 PageID #: 1404
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of the foregoing has been served upon counsel,
via the Court’s CM/ECF e-mail notification system, on this the 30th day of September, 2020:

 Bryan A. Vroon                                     David Rivera
 Law Offices of Bryan A. Vroon, LLC                 Jerry E. Martin
 1766 West Paces Ferry Road                         Seth Marcus Hyatt
 Atlanta, GA 30327                                  Barrett Johnston Martin & Garrison, LLC
 (404) 441-9806                                     Philips Plaza
 bryanvroon@gmail.com                               414 Union Street, Suite 900
                                                    Nashville, TN 37219
                                                    (615) 244-2202
                                                    drivera@barrettjohnston.com
                                                    jmartin@barrettjohnston.com
                                                    shyatt@barrettjohnston.com

 Edward D. Robertson , Jr.                          Kara F. Sweet
 Bartimus Frickleton Robertson Rader PC             U.S. Attorney's Office (Nashville Office)
 109 B East High Street                             Middle District of Tennessee
 Jefferson City, MO 65101                           110 Ninth Avenue, S
 (573) 659-4454                                     Suite A961
 crobertson@bflawfirm.com                           Nashville, TN 37203-3870
                                                    (615) 401-6598
                                                    kara.sweet@usdoj.gov

 Scott M. Corley                                    John-David H. Thomas
 Office of the Attorney General of                  Andrew F. Solinger
 Tennessee                                          Waller, Lansden, Dortch & Davis, LLP
 Civil Rights and Claims Division                   Nashville City Center
 P.O. Box 20207                                     511 Union Street, Suite 2700
 Nashville, TN 37202-0207                           Nashville, TN 37219
 (615) 253-1103                                     (615) 850-8682
 Scott.corley@ag.tn.gov                             jd.thomas@wallerlaw.com
                                                    andrew.solinger@wallerlaw.com


                                                    /s/ Brian D. Roark




                                                5

  Case 3:17-cv-00902 Document 116 Filed 09/30/20 Page 5 of 5 PageID #: 1405
